Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is dated August 11, 2014 and is by and among MEDALLION FINANCIAL
CORP., a Delaware corporation having an address of 437 Madison Avenue, New York,
New York 10022 (the “Borrower”), MEDALLION FUNDING LLC, a New York limited
liability company, with its chief executive office located at 437 Madison
Avenue, New York, New York 10022 (the “Guarantor”), and STERLING NATIONAL BANK,
a national banking association having an address of 500 Seventh Avenue, New
York, New York 10018 (the “Bank”).

RECITALS

A. The Borrower, the Guarantor and the Bank entered into an Amended and Restated
Loan and Security Agreement dated March 28, 2011 (the “Original Loan
Agreement”), pursuant to which the Bank has agreed to extend certain credit and
make certain loans to the Borrower.

B. The Borrower, the Guarantor and the Bank have amended the Original Loan
Agreement pursuant to a First Amendment to Amended and Restated Loan and
Security Agreement dated September 1, 2011 (the “First Amendment”).

C. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Second Amendment to Amended and Restated Loan
Agreement dated January 8, 2013 (the “Second Amendment”).

D. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Third Amendment to Amended and Restated Loan
Agreement dated October 23, 2013 (the “Third Amendment”) (the Original Loan
Agreement, as amended by the First Amendment, the Second Amendment and the Third
Amendment, is collectively referred to herein as the “Loan Agreement”).

E. The Borrower has requested, and the Bank has agreed to amend the Loan
Agreement, all as more fully described herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Loan Agreement shall have the same meanings when used herein.

2. Extension of Facility A Maturity Date. The Facility A Maturity Date is hereby
extended to June 30, 2016. Accordingly, the definition of the term “Facility A
Maturity Date” set forth in Section 11 of Annex 2 to the Loan Agreement is
hereby amended and restated in its entirety as follows:

“Facility A Maturity Date: June 30, 2016.”



--------------------------------------------------------------------------------

3. Reduction of Maximum Leverage Ratio. The maximum Leverage Ratio, which is
currently 6.00 to 1.00, is hereby reduced to 5.00 to 1.00. Accordingly, Section
18(b) of Annex 2 to the Loan Agreement is hereby amended and restated in its
entirety as follows:

“Leverage Ratio. The Borrower shall not permit the Leverage Ratio to be greater
than 5.00 to 1.00 at any time.”

4. Increase of Minimum Tangible Net Worth. The minimum Tangible Net Worth, which
is currently $130,000,000, is hereby increased to $180,000,000. Accordingly,
Section 18(h) of Annex 2 to the Loan Agreement is hereby amended and restated in
its entirety as follows:

“Tangible Net Worth. The Borrower shall not permit its Tangible Net Worth to be
less than $180,000,000 at any time.”

5. Increase of Minimum Shareholders’ Equity. The minimum Shareholders’ Equity,
which is currently $150,000,000, is hereby increased to $200,000,000.
Accordingly, Section 18(n) of Annex 2 to the Loan Agreement is hereby amended
and restated in its entirety as follows:

“Shareholders’ Equity. The Borrower shall not cause, suffer or permit its
Shareholders’ Equity to be less than $200,000,000 at any time.”

6. Amendments to Other Loan Documents. Each of the other Loan Documents is
hereby amended to the extent necessary to reflect the amendment(s) to the terms
of the Loan Agreement effected by this Amendment. The Borrower shall take or
cause to be taken such actions, and shall execute, deliver, file and/or record
or cause to be executed, delivered, filed and/or recorded such documents and
other instruments, as the Bank shall deem to be necessary or advisable in order
to confirm, implement or perfect the amendments to the other Loan Documents
effected by this Paragraph.

7. No Defenses. The Borrower acknowledges that, as of August 11, 2014, the
aggregate outstanding principal balance under the Facility A Revolving Loan was
$17,500,000.00. The Borrower acknowledges and agrees that, as of the date
hereof, it has no offsets, counterclaims or defenses of any nature whatsoever to
its Obligations to the Bank under the Loan Agreement or any of the other Loan
Documents, and hereby expressly waives and releases any and all claims against
the Bank which exist on the date hereof with respect thereto.

8. Reaffirmation of Guaranty. In order to induce the Bank to enter into this
Amendment and to amend the Loan Agreement as provided herein, the Guarantor
hereby (a) ratifies and reaffirms the Guarantor’s obligations, and the Bank’s
rights, under the Guaranty, all of the terms and conditions of which remain in
full force and effect, (b) consents to the execution

 

2



--------------------------------------------------------------------------------

and delivery by the Borrower of this Amendment and the consummation of the
transactions contemplated thereby, (c) acknowledges and agrees that the Guaranty
shall apply and/or continue to apply with full force and effect to, and shall
serve and/or continue to serve as security for, all Obligations of the Borrower
to the Bank, including without limitation all of the Obligations of the Borrower
under the Loan Agreement, as amended by this Amendment, (d) acknowledges and
agrees that, as of the date hereof, there are no counterclaims, offsets or
defenses to the Guarantor’s obligations under the Guaranty, and waives and
releases all claims against the Bank in connection therewith and (e) confirms
that the Guarantor has derived direct and immediate financial and other benefits
from the transactions contemplated by the Loan Agreement, and will continue to
derive direct and immediate financial and other benefits from the transactions
contemplated by the Loan Agreement, as amended by this Amendment.

9. Representations and Warranties. In order to induce the Bank to enter into
this Amendment and to amend the Loan Agreement as provided herein, each Entity
Loan Party hereby represents and warrants to the Bank that:

(a) All of the representations and warranties of each Entity Loan Party set
forth in the Loan Agreement are true, complete and correct in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of the date hereof and as if set forth at length herein.

(b) After giving effect to this Amendment, no Event of Default presently exists
and is continuing on and as of the date hereof.

(c) Since the date of the Entity Loan Parties’ most recent financial statements
delivered to the Bank, each Entity Loan Party has not experienced a material
adverse effect in its business, operations or financial condition.

(d) Each Entity Loan Party has full power and authority to execute, deliver and
perform any action or step which may be necessary to carry out the terms of this
Amendment and this Amendment has been duly executed and delivered by each Entity
Loan Party and is the legal, valid and binding obligation of each Entity Loan
Party enforceable in accordance with its terms, subject to any applicable
bankruptcy, insolvency, general equity principles or other similar laws
affecting the enforcement of creditors’ rights generally.

(e) The execution, delivery and performance of this Amendment will not (i)
violate any provision of any existing law, statute, rule, regulation or
ordinance, (ii) conflict with, result in a breach of, or constitute a default
under (A) the certificate of incorporation or by-laws of the Borrower, (B) the
certificate of formation or operating agreement of the Guarantor, (C) any order,
judgment, award or decree of any court, governmental authority, bureau or
agency, or (D) any mortgage, indenture, lease, contract or other material
agreement or undertaking to which the Entity Loan Parties are a party or by
which the Entity Loan Parties or any of their properties or assets may be bound,
or (iii) result in the creation or imposition of any lien or other encumbrance
upon or with respect to any property or asset now owned or hereafter acquired by
the Entity Loan Parties, other than liens in favor of the Bank, except, in the
case of clauses (ii) and (iii) above, for any deviation from the foregoing which
would not reasonably be expected to have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(f) No consent, license, permit, approval or authorization of, exemption by,
notice to, report to, or registration, filing or declaration with any person is
required in connection with the execution, delivery and performance by the
Entity Loan Parties of this Amendment or the validity thereof or the
transactions contemplated thereby, other than (i) filing or recordation of
financing statements and like documents in connection with the Liens granted in
favor of the Bank, (ii) those consents, if they were not obtained or made, which
would not reasonably be expected to have a Material Adverse Effect and (iii)
filings which the Entity Loan Parties may be obligated to make with the
Securities and Exchange Commission.

10. Bank Costs. The Borrower shall reimburse the Bank on demand for all costs,
including reasonable legal fees and expenses and recording fees, incurred by the
Bank in connection with this Amendment and the transactions referenced herein.
If payment of such costs is not made within ten (10) days of the Bank’s demand
therefor, the Bank may, and the Borrower irrevocably authorizes the Bank to,
charge the Borrower’s account with the Bank or make an advance under the
Facility A Revolving Loan in order to satisfy such obligation of the Borrower.

11. Counterparts. This Amendment may be signed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument.

12. No Change. Except as expressly set forth herein, all of the terms and
provisions of the Loan Agreement shall continue in full force and effect.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date set forth on the first page hereof.

 

MEDALLION FINANCIAL CORP.

By:

 

/s/ Brian O’Leary

Name:

  Brian O’Leary

Title

  Executive Vice President and Chief Operating Officer

MEDALLION FUNDING LLC

By:

 

/s/ Michael Kowalsky

Name:

  Michael Kowalsky

Title:

  President

STERLING NATIONAL BANK

By:

 

/s/ Thomas M. Braunstein

Name:

  Thomas M. Braunstein

Title:

 

Managing Director

Middle Market Banking

 

5